Citation Nr: 1707367	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for PTSD.

2. Entitlement to service connection for a sleep disorder, to include as secondary to service connected disease or injury.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2009, the RO denied the Veteran's request to reopen the claim for service connection for PTSD, and denied service connection for a sleep disorder and depression.  In December 2011, the RO denied an increased rating for sinusitis, rated as 10 percent disabling as well as a claim for TDIU, and denied service connection for bipolar disorder along with continuing the denial for service connection for depression.  The Board combined these issues to a single claim, and characterized the issue more broadly in its December 2012 decision. 

In December 2012, the Board denied the Veteran's request to reopen the claim for service connection for PTSD.  The Board also denied the claim for rating in excess of 10 percent for sinusitis, and remanded the claims for service connection for psychiatric disorder other than PTSD, service connection for sleep disorder, and for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington DC, for additional development.

The Veteran appealed the December 2012 denial of the request to reopen the claim for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in August 2013, the Court issued a Memorandum Decision vacating the Board's decision with respect to this issue and remanded the claim to the Board for further development consistent with its instructions.

In August 2013, the Board issued a decision denying the claim for psychiatric disorder other than PTSD, and remanded the claims of service connection for sleep disorder and for entitlement to a TDIU for additional development.

Most recently, the Board remanded the issues of service connection for PTSD, service connection for a sleep disorder, and entitlement to a TDIU in June 2014 for further evidentiary development.

The Board notes the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board further notes that recent VA examiners have diagnosed the Veteran with psychiatric disorders other than PTSD, to include other specified anxiety disorder.  However, in light of the finality of the Board's August 2013 decision denying entitlement to service connection for an acquired psychiatric disorder, and the lack of any new evidence in support of such a disorder being related to active duty military service, the Board has kept the Veteran's service connection claim for PTSD limited to that specific disability.

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a diagnosis of PTSD due to in-service stressors.

2. Obstructive sleep apnea was not manifest during service and is unrelated to service.

3.  Sleep apnea is unrelated (causation or aggravation) to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3.  Obstructive sleep apnea is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in June 2014.  With respect to the issues decided, the Board instructed the RO to: (1) obtain a VA medical opinion regarding the etiology of the Veteran's sleep apnea; (2) schedule the Veteran for a VA psychiatric examination to determine if the Veteran has a current diagnosis of PTSD; and (3) readjudicate the claims. 

A VA examiner issued a December 2014 VA medical opinion regarding the etiology of the Veteran's sleep apnea, and issued subsequent addendum opinions in November 2015 and July 2016.  The Veteran attended a January 2015 VA psychiatric examination, after which May 2016 and July 2016 addendum opinions were issued.  The issues were readjudicated in an August 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  Service Connection PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming rocket fire.  Id.

The Veteran has reported his stressors as sniper fire while traveling in a truck and exposure to mortar and rocket attacks while stationed in Vietnam.  Personnel records confirm that the Veteran served in Vietnam and his MOS was a cook.  The Board finds his statements to be both competent and credible, and are consistent with the circumstances of the Veteran's service.  The Veteran has submitted a February 2001 statement from a fellow serviceman confirming his service in Vietnam.  

Most recently, a VA psychologist in January 2015 confirmed that the claimed stressors were related to the Veteran's fear of hostile military or terror activity and that two of the identified stressors met Criterion A as adequate to support a diagnosis of PTSD.  However, this examiner ultimately concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM as the Veteran "did not report symptoms consistent with meeting the diagnostic criteria for PTSD."  Specifically, the examiner referenced the lack of intrusive thoughts, avoidance steps, negative alternation in cognition or mood associated with the trauma, and no arousal or reactivity associated with the trauma.  The Veteran has directly refuted the examiner's findings that he does not experience flashbacks, nightmares, and intrusive thoughts in a January 2017 statement.  In additional statements, the Veteran indicated that the day of examination was a good day, in which his symptoms were less than usual.  

Conversely, the Veteran submitted a September 2014 Report of Psychological Evaluation by a private psychologist which determined that the Veteran did have a current diagnosis of PTSD related to his reported stressors.  The psychologist based his opinion on clinical interview, observations, and review of the Veteran's assessment measures and voluminous medical records, to include the numerous stressors involving the Veteran's service in Vietnam.  

In addition, November 2012 VA outpatient treatment records reflect a diagnosis of PTSD and the Veteran has submitted an August 2013 certificate indicating his participation in a PTSD management therapy group.  VA treatment records indicate continued treatment of PTSD.

The diagnosis by the private psychologist is presumed to be made in accordance with 38 C.F.R. § 4.125 (a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD.  

The record contains a significant amount of additional medical evidence regarding the Veteran's service connection claim for PTSD.  The Board has reviewed the entirety of the evidence and in light of its finding, further transcription of the evidence is unnecessary.  As the Veteran's PTSD stressors have been verified in accordance with 38 C.F.R. § 3.304 (3), the crux of the issue is whether the Veteran has a current diagnosis of PTSD related to these stressors.  The Board assigns greater weight to the evidence suggesting a current diagnosis of PTSD related to these stressors.  In this regard, the Board finds the September 2014 private examination diagnosing PTSD to be of greater probative value than the more recent January 2015 VA examination in light of the private examination's thoroughness, including a two and one half hour clinical interview.  In addition, with respect to the diagnoses of PTSD stemming from VA treatment records, these diagnoses were based on consistent treatment by medical providers who determined the Veteran met the DSM criteria for PTSD.  Conversely, the January 2015 VA examiner's determination was based on a limited, one-time interaction. 

In conclusion, the reported in-service stressors are consistent with the circumstances of the Veteran's service, and the Board finds that the Veteran's currently diagnosed PTSD is related to his fear of hostile military activity caused by these in-service stressors.  Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304 (3).

III. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Due to the favorable outcome of the Veteran's service connection claim for PTSD above, the Board finds that any defect in notice or assistance is nonprejudicial.  

With respect to the Veteran's service connection claim for sleep apnea, VA's duty to notify was satisfied by an October 2008 letter and multiple additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The Veteran has not indicated, and the record does not suggest, that additional VA treatment records, private treatment records, or relevant social security records exist which have not already been associated with the claims file.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

Pursuant to the Board's June 2014 Remand, a December 2014 VA medical opinion was issued regarding the etiology of the Veteran's sleep apnea.  The same examiner provided November 2015 and July 2016 addendum medical opinions.  The Veteran has not argued, and the record does not reflect, that the December 2014 medical opinion when viewed in concert with the addendum medical opinions is inadequate. 38 C.F.R. § 3.159 (c) (4), 4.2; Barr, supra.  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


IV. Service Connection Sleep Apnea

In addition to asserting that his sleep disorder may be related directly to military service, the Veteran has stated that it is secondary to his now service-connected PTSD and his service-connected sinusitis.  The Board will address service connection on both a direct and secondary basis.  The Veteran was diagnosed with obstructive sleep apnea in 2011.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr, supra.  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, the chronic disabilities identified under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Notably, obstructive sleep apnea is not a disease identified under 38 C.F.R. § 3.303, and as a result, these provisions are not applicable.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

With respect to direct service connection, a review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a sleep disorder.  The Veteran's February 1971 separation examination revealed normal nose, sinuses, mouth and throat upon physical examination.  The Veteran indicated in an April 1971 statement prior to separation that his condition had not changed since the February 1971 examination.

In the November 2015 addendum opinion, the VA examiner determined that it was less likely than not that the Veteran's sleep apnea was directly related to his military service.  In reaching this finding, the examiner noted that the Veteran's service treatment records contained no documentation of sleep apnea or relevant symptoms.  In the July 2016 addendum, the same VA examiner elaborated that the Veteran's "service medical records do not document the presence of OSA or any sleep symptoms indicative of OSA while this Veteran was in the military."

Previous VA examinations commenting on the potential of a direct link between the Veteran's military service and sleep apnea have been found to be inadequate by the Board in previous decisions, and as a result, will not be discussed.  The Veteran has not submitted a private medical opinion linking his sleep apnea directly to his military service.

As noted, the medical evidence of record shows that the Veteran's obstructive sleep apnea was first diagnosed in 2011, approximately four decades after separation from active duty.  The Board notes that the December 2014 VA examiner indicates that the Veteran had been diagnosed with sleep apnea in 1998, however, this is likely an error on the examiner's part as in VBMS (Veterans Benefits Management System) a December 2011 sleep study diagnosing sleep apnea is attached to a December 1998 VA examination, likely leading to the VA examiner noting that sleep apnea was diagnosed in 1998.  Regardless, even had sleep apnea been diagnosed in 1998, that would have been approximately 27 years after separation from service.

The Board accepts the November 2015 and July 2016 VA medical opinions that the Veteran's obstructive sleep apnea is less likely than not related to his military service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records. The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

To the extent that the Veteran has asserted his obstructive sleep apnea is directly related to his military service, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of obstructive sleep apnea in service or for many years after discharge.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra.  

As previously noted, the evidence of record suggests that the obstructive sleep apnea was not identified until 2011.  Nothing at the time of initial testing suggested a history relating back to service.  To the extent that there is an assertion that he had symptoms of apnea during service, such remote statements are inconsistent with the service records and are not credible.  Here, there is no reliable evidence that he had symptoms of apnea during service or in proximity to service.

To the extent that the Veteran has asserted a continuity since service, the Board again notes that the provisions of 38 C.F.R. § 3.303 (b) and Walker, supra, do not apply in this instance.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's sleep apnea to service. The contemporaneous records establish that the relevant systems were normal at separation.  The more probative evidence establishes that he did not have sleep apnea during service and that his current condition is not related to military service.  The evidence establishes that the remote onset of sleep apnea is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for obstructive sleep apnea.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's obstructive sleep apnea was caused or aggravated beyond its natural progression by his now service-connected PTSD or service-connected sinusitis. 

In a September 2013 VA medical opinion, which the Board found was not suitable for adjudication in its June 2014 Remand solely because it did not address direct service connection, the examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea was related to his sinusitis.  The examiner explained that there is "no x-ray evidence of obstruction which would need to be evidence to cause or aggravate sleep apnea by allergic rhinitis or sinusitis."
In the December 2014 VA medical opinion, the examiner concluded that the Veteran's sleep apnea "was not caused or aggravated by his PTSD, his obesity or his sinusitis/rhinitis."  The examiner provided the following rationale:

Sleep apnea is due to an intermittent anatomical blockage of the upper airway, caused by soft tissue collapse in the pharynx, during sleep.  This causes a reduction or cessation of airflow through the airway.  Sleep apnea is most often a result of abnormalities in the craniofacial bony anatomy of person with the condition.  Other factors can increase the risk of sleep apnea including obesity.  This Veteran was diagnosed with sleep apnea in 1998 and states he has continued to have the problem since then.  It has been suggested, that PTSD and it's treatment, sinusitis and/or obesity may have been the cause of this Veteran's sleep apnea.  There is no medical evidence that PTSD is a causative factor in sleep apnea.  Psychiatric disorder can cause sleep problems, but they do not cause the airway obstruction of sleep apnea.  Sinusitis and rhinitis are conditions which effect the nasal sinuses located behind and above the eyes.  These conditions do not cause narrowing or collapse of the pharynx. 

The examiner rendered this opinion after a thorough review of the Veteran's entire claims file, to include the medical and lay evidence of record.  This includes VA psychiatric treatment records which suggested a link between the Veteran's PTSD and sleep apnea, and a causal effect of the Veteran's PTSD on his obesity which in turn led to his sleep apnea.

In this case, the Board accepts the September 2013 and December 2014 VA medical opinions that the Veteran's obstructive sleep apnea is less likely than not related to his service-connected PTSD or sinusitis as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case. See Hernandez-Toyens, supra; Gabrielson, supra.  The Board finds these opinions to be of significantly greater probative value than any suggestions of a possible link between PTSD and sleep apnea in VA treatment record referenced by the December 2014 VA examiner, as the September 2013 and December 2014 VA examiners provide thorough rationales to support their determinations.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed obstructive sleep apnea to his service-connected PTSD or sinusitis.  The most probative medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his obstructive sleep apnea and PTSD and/or sinusitis have been presented. The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's obstructive sleep apnea was not caused by or aggravated by his service-connected PTSD or sinusitis.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is directly related to service, or in the alternative, secondary to service-connected PTSD or service-connected sinusitis, and the claim must be denied.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a sleep disorder, to include as secondary to service connected disease or injury is denied.


REMAND

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his service connection claim for PTSD.  Upon the Board's grant of service connection for PTSD, adjudication of the issue of entitlement to TDIU must be deferred pending the assignment of a disability rating for PTSD by the AOJ, in accordance with the Board's grants of service connection in this decision.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should develop the Veteran's claim for a TDIU based upon his now service-connected PTSD.

 2. After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


